Citation Nr: 0335271	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 778A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a United States 
Coast Guard (Merchant Marine) veteran who served on active 
duty from May 1942 to June 1943.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran had no 
pending claims at the time of his death.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law with significant 
changes in VA's duty to notify and assist.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Although subsequent 
case law indicates that the VCAA does not apply where (as 
here) the law is dispositive (See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001)), the Board finds the applicable 
mandates of the VCAA and implementing regulations were met in 
this case.  The appellant was notified of the VCAA by 
correspondence dated in September 2001.  

Although the correspondence, in essence, requested she 
respond with any new evidence in support of her claim within 
30 days (a time restriction that was recently invalidated), 
she was also notified that she had one year from the date of 
that correspondence to submit evidence to protect her 
earliest effective date.  There is no indication she was 
prejudiced by any deficiency in this correspondence.  As she 
has been kept apprised of what she must show to prevail in 
her claim, what information and evidence she is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003) (PVA).  The Board also 
notes that record is complete as to the matter addressed 
herein, and that no evidentiary development assistance is 
needed.  

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

Based upon a thorough review of the entire record, the Board 
finds that the evidence shows the veteran died in October 
1985, that he had no claims pending at the time of his death, 
and that the appellant's accrued benefits claim was received 
in February 2001.  There is also no evidence indicating the 
appellant submitted a claim within one year of the veteran's 
death, nor does she assert that any such claim was filed.  
Although the appellant's claim arose, in essence, as a result 
of a change in law in January 1988 (Pub. L. 95-202), there is 
no basis under that act or any other VA law to allow accrued 
benefits when a claim was not pending at the time of the 
veteran's death.  But see 38 C.F.R. § 3.114.

Therefore, the threshold criteria for establishing 
entitlement to accrued benefits are not met, and the appeal 
must be denied.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c).  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases such as this, where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal for establishing entitlement to accrued benefits 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



